Citation Nr: 0736039	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  01-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a stomach disorder 
(diagnosed as gastroesophageal reflux disease (GERD) and 
irritable bowel syndrome (IBS)), claimed as secondary to 
service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama denying the veteran's claim for service 
connection for PTSD and a stomach disorder.  In August 2003, 
the Board denied the veteran's claim for a stomach disorder 
on a direct basis.  In November 2006, the Board remanded the 
veteran's claim for PTSD and for a stomach disorder secondary 
to PTSD to the RO for additional development.  This appeal is 
before the Board for further appellate consideration.

The issue of service connection for a stomach disorder as 
secondary to PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDING OF FACT

There is credible evidence corroborating the veteran's 
alleged in-service stressors, supporting a current diagnosis 
of PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, PTSD was 
directly caused by his military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304(f) (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
a November 2006 letter, the appellant was provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date, if service connection 
was granted on appeal.  When implementing the award, the RO 
will address any notice defect with respect to the disability 
rating and effective date elements.  Significantly, the 
veteran retains the right to appeal any effective date or 
initial disability rating assigned by the RO.   

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issues of service connection for PTSD, the 
Board is taking action favorable to the veteran by granting 
service connection for PTSD, as such the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notice or development and the Board will proceed with 
appellate review.  See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 
49, 747 (1992); See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that he is entitled to service 
connection for PTSD.  He alleges that he transported body 
bags and witnessed bodies of the deceased during his Vietnam 
wartime service and claims that he has acquired PTSD as a 
result of such exposure.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as a 
psychosis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2007).

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. § 3.304(f)); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).  Specifically, to 
establish entitlement to service connection for PTSD, the 
veteran must submit "...medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2007).  

A review of the veteran's claims file shows that the 
available record establishes the first two elements of the 
38 C.F.R. § 3.304(f) analysis: a current diagnosis of PTSD 
and an opinion linking such diagnosis to the veteran's 
reported in-service stressors.  VA outpatient treatment 
records show that since February 1992 the veteran was 
diagnosed with other psychological conditions, to include 
anxiety and depression, with PTSD features.  In September 
1999 and March 2005, the veteran underwent VA PTSD 
examinations and was found to have an anxiety disorder with 
PTSD features, ruling out a clear diagnosis of PTSD.  
However, the Board notes that the corresponding examinations 
did not contain a review of the veteran's claims file.  The 
veteran's most recent VA treatment record, dated in February 
2002, contains a diagnosis of PTSD based on the veteran's 
reported history.  Moreover, between December 2006 and 
January 2007, the veteran obtained a private psychiatric 
evaluation, which provided a diagnosis of PTSD.  The medical 
evidence shows that a private psychiatrist, from the 
Northwest Alabama Psychiatric Services, P.C., diagnosed the 
veteran with PTSD based on his report of transporting body 
bags from Vietnam and having being exposed to a torn body bag 
during transport.  Although the medical evidence various on 
whether the veteran has a diagnosis of PTSD, the Board finds 
the evidence to be at least in relative equipoise.  Thus, 
resolving the benefit of any reasonable doubt in favor of the 
veteran, the Board finds that there is a current diagnosis of 
PTSD based on his reported stressors.

The remaining element, credible supporting evidence that the 
veteran's reported in-service stressor(s) actually occurred, 
is required for service connection.  See Cohen, 10 Vet. App. 
at 142.  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran was 
engaged in combat with the enemy or was a prisoner of war 
(POW), and the claimed stressor is related to combat or POW 
experiences (in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressors are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2007).

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered the 
available DD Form 214, service personnel records, medical 
records, and the veteran's own statements.  The veteran's 
service personnel records reflect that his military 
occupation (MOS) was an airplane mechanic.  The veteran 
received the Small Arms Expert Marksmanship Ribbon, Vietnam 
Service Medal, Vietnam Campaign Medal, and National Defense 
Service Medal.  He received no individual combat citations 
and was not a POW.  His available service medical records 
reveal no combat wounds.  Thus, the evidence of record does 
not establish that the appellant was engaged in combat in 
connection with his MOS.  The preponderance of the evidence 
is against the determination of combat status.  Therefore, 
the veteran's statements alone do not constitute conclusive 
evidence of the occurrence of an in-service stressor.  See 
Cohen, 10 Vet. App. at 145.  

Although the record does not directly establish the veteran's 
individual combat status, the Board observes partial, 
independent corroboration of the veteran's alleged in-service 
stressors.  As it concerns the veteran's credibility, the 
veteran reported that during service he was an airplane 
mechanic stationed in Taiwan.  However, he was sent to 
transport body bags from Vietnam.  In particular, on one 
occasion, a body bag was torn during transport and the 
veteran had to land the plane and wash out the contaminated 
area before resuming flight.  The veteran's personnel records 
show that he served with the 4442nd Operational Maintenance 
Squadron as a C-130 mechanic and he had approximately 1 year 
of foreign service.  The veteran received the Vietnam Service 
and Campaign Medals.  Further, a reply from the U.S. Army and 
Joint Services Records Research Center (JSRRC) reflects that 
elements of the veteran's squadron were placed on temporary 
duty assignment to the Republic of Vietnam.  Although, the 
veteran's specific temporary duty status was unavailable, the 
Board observes that the corroborative nature of the evidence 
goes toward the veteran's credibility.

The evidence of the aforementioned stressor is not clearly 
convincing; however, the Board observes that the veteran is 
entitled to the benefit-of-the-doubt on the issue of stressor 
corroboration.  At a minimum, the evidence discussed above 
suggests a possibility that the veteran was part of a 
squadron that was placed on temporary duty assignment to the 
Republic of Vietnam.  The Court determined that corroboration 
of every detail is not required.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 
307 (1997).  The veteran's service personnel records do not 
specifically reflect that the veteran transported body bags, 
but the records, including his awards, indicate plausibility.  
Pentecost, 16 Vet. App. at 128.  On that issue, the Board 
finds the evidence in relative equipoise, and resolves 
reasonable doubt in favor the veteran.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).  

The January 2007 PTSD diagnosis provisionally was based on 
the veteran's reported stressor, to include transporting body 
bags and witnessing the deceased bodies.  As the 
aforementioned corroborated stressors form the basis of the 
veteran's current PTSD diagnosis, the Board concludes that 
the veteran suffers from PTSD incurred in service.


ORDER

Service connection for PTSD is granted.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits in reference to the remaining issue on appeal.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2007).  

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  

In the present case, the veteran contends that his stomach 
disorder is due to his service-connected PTSD.  The Board 
notes that service connection may be granted as secondary to 
any service-connected disability when the evidence shows the 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2007).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In his March 2000 notice of disagreement, the veteran claimed 
that his stomach problems are indirectly related to his PTSD.  
Available medical evidence shows that the veteran has been 
diagnosed with GERD and IBS since September 1999.  On remand, 
the veteran should be scheduled for a VA gastrointestinal 
examination, by an appropriate VA specialist, to determine 
the nature and etiology of any stomach disorders and, if so, 
whether his stomach disorder was caused by or aggravated by 
his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a gastrointestinal examination, with 
an appropriate VA specialist, in order to 
determine the nature and etiology of the 
veteran's gastrointestinal disorder(s).  
The examiner should take a complete 
history from the veteran and review the 
entire claims file and must indicate in 
the examination report that such was 
performed.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examination 
report should include a detailed account 
of all pathology found to be present.  

After all relevant evidence in the claims 
file is reviewed, the VA examiner should 
offer an opinion as to whether the 
veteran has a gastrointestinal 
disorder(s) and, if so, whether such 
disorder(s) is at least as likely as not 
(50 percent or more probability) was 
aggravated by or due to his service-
connected PTSD.  If the etiology of the 
diagnosed disorder(s) is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiners should state the reason why.

2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  Adjudication of the service 
connection claim should consider the 
applicability of 38 C.F.R. § 3.310 (2007) 
and Allen, supra.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


